Citation Nr: 1230414	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a chronic sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 







INTRODUCTION

The Veteran was a member of the United States Army Reserve and the Army National Guard, including unverified periods of active duty, active duty for training (ACDUTRA), and inactive duty training (IN ACDUTRA).  He served an initial period of ACDUTRA from February 1977 to May 1977.  He also served on active duty in the United States Army from May 1985 to December 1988 and from February 2003 to May 2004, including approximately twelve months in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana (RO).  In pertinent part of that rating decision, the RO denied the claim for entitlement to service connection for allergies (currently identified as a sinus disorder).  

The Board has twice remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  In November 2009, the Board instructed the RO/AMC to verify the dates of the Veteran's active duty, active duty for training and inactive duty for training from 1977 to 2004, obtain outstanding service and post-service treatment records, and provide the Veteran with a VA examination.  When the matter returned in May 2011, the Board determined that the RO/AMC did not fully comply with the November 2009 remand directives and remanded the matter again for compliance those directives.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file has been considered in conjunction with this decision.






FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's chronic sinus disorder, identified as sinusitis and rhinitis, had its onset during his second period of active duty service while he was stationed in Southwest Asia.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a chronic sinus disorder, identified as sinusitis and rhinitis, have been met.  38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 5103 (West 2002); 38 C.F.R. §§ 3.6(c), 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Here, in view of the Boards favorable decision to grant service connection for a recurrent sinus disorder with allergic rhinitis, any further discussion as to any shortcomings in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

2.  Service Connection

Legal Criteria

The term "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes, relevant to this case, active duty or "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in [the] line of duty."  38 U.S.C.A. § 101(24)(A), (B) (West 2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365

Factual Background

In this case, the Veteran reported that he had sinus problems prior to his entry into his second period of active service from February 2003 to May 2004.  On the report of a July 1976 medical history, prior to his entry into the Army National Guard, the Veteran indicated that he had a previous medical history of sinusitis, and on an April 1985 medical history report, prior to entry into active duty, the Veteran indicated that he had a previous history of mild hay fever.  However, on each of the associated medical examination reports and subsequent periodic examination reports, the Veteran's sinuses, ears, nose, and throat, were evaluated as normal.

The first clinical medical evidence of sinus-related problems comes during the Veteran's second period of service when he was treated for sinus symptoms on at least three occasions between June 2003 and September 2003.  These service treatment records reflect impressions of sinusitis.  A separation examination from the Veteran's second period of service is not available.  

Post-service VA medical records dated in 2004 and 2005 indicate that the Veteran sought treatment for recurrent sinus problems less than a year after his separation from his second period of service.  A May 2004 VA treatment record shows that the Veteran complained of recurrent problems involving runny nose and sinus infections since his separation from service, which he claims were associated with environmental hazards during his deployment in Southwest Asia.  The report of a May 2004 sinus x-ray revealed that the Veteran had an underdeveloped left maxillary sinus, but there was no other evidence of any other sinus abnormalities.  

Subsequent 2005 VA treatment records show that the Veteran continued to seek treatment for respiratory problems.  A December 2005 VA treatment record shows that the Veteran was diagnosed with allergic rhinitis, which was noted as a chronic condition.  It was also noted that the Veteran has had increased allergy symptoms over the past two years.  The Veteran was also prescribed continuously steroid nasal spray to alleviate his symptoms during this period.   

In April 2006, the Veteran was afforded a VA examination.  The examination report shows that the Veteran reported a medical history of occasional problems with sinus infections prior to 2003.  He felt that his sinus problems were exacerbated by environmental hazards during his deployment.  It was noted that the Veteran was treated at least three times with antibiotics for sinus infections in 2003.  The Veteran added that since his return from deployment, he has had consistent symptoms of chronic rhinitis, with post nasal drip and with symptoms of nasal congestion at least three times a month.  He takes over-the-counter medication as well as using nasal steroids spray daily to treat his symptoms.  The Veteran added that he has been treated at least once with antibiotics in the past year.  On physical examination, the VA examiner observed that the Veteran had clear nasal discharge to a moderate degree, swollen nares, tenderness over the maxillary sinus, and watery discharge from his eyes.  The VA examiner diagnosed the Veteran with chronic allergic rhinitis with sinus congestion with diagnostic imaging pending.  

The VA examiner provided addendums to the April 2006 VA examination report in April 2006 and May 2006.  Collectively, the VA examiner noted that after a review of the maxillofacial CT scan results and consultation with an otolaryngology surgeon, the CT results provided objective evidence of chronic sinusitis.  The VA examiner opined that it was at least as likely that the Veteran's chronic rhinitis/sinusitis was aggravated by his second period of service.  

Subsequent VA treatment records continue to show that the Veteran complained of sinus-related problems and he continued to use nasal steroid spray to alleviate his symptoms. 

The Veteran underwent another VA examination in February 2010 to determine the nature and etiology of his claimed sinus-related disorder.  The VA examination report continues to show that the Veteran complained runny nasal discharge and nasal congestion.  The examiner noted that the Veteran denied any seasonal pattern to his symptoms and he had not been seen by an allergist to evaluate his complaints.  The VA examiner observed no abnormalities involving the Veteran's ear, nose or throat on examination, and the examiner noted that the Veteran did not sniff or need to blow his nose at any point during the examination.  The findings from the CT sinus scan were normal except for a hypoplastic left maxillary sinus, which the VA examiner concluded was a congenital defect.  The VA examiner concluded that there was no historical, physical, or radiologic evidence of chronic sinus disease or chronic allergic nasal condition that was a result of the Veteran's military service. 

Pursuant to the Board's May 2011 remand directive, the February 2010 VA examiner reviewed the additional service and post-service medical evidence and confirmed that there was no objective evidence of a chronic disease manifested by sinusitis or an uncomplicated upper respiratory infection.  The February 2010 VA examiner stated that on his review of the April 2006 CT sinus scan there was no evidence of a chronic sinus disease and there had been no change in the Veteran's sinuses in the February 2010 CT sinus scan.  The examiner noted that although the Veteran receives treatment for nasal allergies with nasal steroid sprays and antihistamines, he has not been diagnosed with allergies based on allergy testing.   The VA examiner opined that it was less likely than not that the Veteran has either sinus disease or allergy as a result of his military service.  

Also, the record contains various statements from the Veteran, in which he reported that he had continuously sought treatment for sinus-related problems since he separated from his second period of service in 2004.  He also reported that he uses the prescribed nasal spray and over the counter medication to alleviate his symptoms.  

Analysis

Initially, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that an individual fails to meet the status of "veteran" under 38 U.S.C.A. § 101(24), for purposes of the presumption of soundness, for service during ACDUTRA during which the individual was not disabled from disease or injury incurred or aggravated in the line of duty.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995); see also Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Therefore, as the Veteran in this case has not established any service-connected disability during his period of ACDUTRA from February 1977 to May 1977, the presumption of soundness is not applicable with respect to his period of ACDUTRA.  As a result, VA is required only to demonstrate that the Veteran's sinus disorder existed prior to his period of ACDUTRA, and was not thereby aggravated, by a preponderance of the evidence.  See Donnellan v. Shinseki, 24 Vet. App. at 174-175.  Hence, as the benefit-of-the-doubt standard is to be applied, the Veteran needs only to demonstrate that there is an approximate balance of evidence in order to establish that he entered his period of ACDUTRA in sound condition.  Id.

In this context, on the July 1976 report of medical history, prior to his entry into ACDUTRA from February 1977 to May 1977, the Veteran indicated he had sinus problems and his associated medical examination revealed a normal clinical evaluation.  However, the Veteran's account of his medical history, without independent medical evidence, is insufficient to support a finding that a sinus disorder existed prior to the Veteran's period of ACDUTRA.  See Paulson v. Brown, 7 Vet. App. at 471 (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

Moreover, under the laws administered by VA, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

On the April 1985 report of medical history, prior to his entry into active duty from May 1985 to December 1988, the Veteran indicated that he had a history of hay fever.  However, this service department record only reflects that the Veteran merely reported a history of sinus and hay fever problems; he received a normal evaluation following medical examination at that time.  Thus, the Veteran's pre-enlistment examination report (in April 1985) reflects that no sinus disorder was noted.  Accordingly, the Veteran is presumed to have been sound at his entry into active duty service from May 1985 to December 1988.  38 C.F.R. § 3.304(b).

Here, the Veteran seeks entitlement to service connection for a sinus disorder with allergic rhinitis (originally claimed as allergies).  Specifically, he contends that his sinus disorder originated during his second period of active duty service (from February 2003 to May 2004) when he was stationed in Southeast Asia.

With respect to the Veteran's second period of active duty service, the presumption of soundness at service entrance has not been rebutted by clear and unmistakable evidence.  There are no competent pre-service clinical records or medical statements indicating that such diagnosis was manifested prior to service.  Rather, the service treatment records for this period of active duty service clearly show that he was treated for and diagnosed with sinusitis at least three times during a four month span of his deployment in Southwest Asia in 2003.

The Board acknowledges that the record appears to contain conflicting medical evidence on whether the Veteran has a current chronic sinus-related disorder.  The February 2010 VA examiner, in his December 2011 supplemental medical statement, concluded that there was no objective evidence of a chronic sinus disease; and, although the Veteran had been treated for allergic rhinitis, it was not supported by diagnostic testing.  In contrast, the April 2006 VA examiner determined that after a review of the medical evidence and discussing the Veteran's medical history with an otolaryngology surgeon, there was objective evidence of chronic sinusitis and rhinitis.  It appears that both VA examiners considered the findings from the April 2006 CT sinus scan report, but the VA examiners came to divergent conclusions on whether the report contained objective evidence of a chronic sinus disease.  The Board finds that neither opinion to be more probative on whether the April 2006 CT scans report findings demonstrates objective evidence of chronic sinus disease.  

The Board acknowledges that it cannot ignore the February 2010 VA examiner's conclusion that there was no current evidence of a chronic sinus-related disorder upon physical examination in 2010, and a review of these treatment record did not indicate chronicity or continuity of treatment for a chronic sinus or allergy disease.  See Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board cannot discount the recurrent nature of the Veteran's sinus complaints demonstrated in a review of the post-service VA treatment records since 2004.  A thorough review of the claims folder shows that the Veteran's sinus disorder is manifested by chronicity or continuity of symptomatology since service.  The post service treatment records show that the Veteran has been treated for multiple respiratory problems (to include sinusitis, allergic rhinitis, and upper respiratory infection) since months following his separation from active duty service in 2004 to the present.  

Also, the Veteran is competent and credible to report on what he sees and feels, such as the frequency and continuity of his sinus-related problems since his return from his deployment in Southwest Asia.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  The Board has no reason to doubt the credibility of the Veteran's statements, especially given the post-service treatment of sinus problems as early as a month after his separation from service in May 2004.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  The Veteran's reports of continuity of sinus problems are also consistent with his post-service treatment records that reflect he has been prescribed nasal steroid spray throughout.  Thus, the Board has no reason to doubt the Veteran's subjective reports that he has had sinus related problems since service especially in light of their corroboration by the objective evidence of record.

In addition, the record does contain the April 2006 VA examiner's medical opinion, in the May 2006 addendum, that links the Veteran's recurrent complaints of a sinus disorder to his exposure to environmental hazards during his deployment in Southwest Asia.  

Considering the totality of the evidence, continuous symptomatology since service, and the nature of the disability, the Board finds that the Veteran's recurrent sinus disorder with allergic rhinitis had an onset during his second period of service while he was stationed in Southwest Asia.  Affording the Veteran the benefit of the doubt, the Board determines that the criteria for service connection for chronic sinus disorder, identified as sinusitis and rhinitis, are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for chronic sinus disorder, identified as sinusitis and rhinitis, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


